 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                            DISTRICT OF NEVADA
 8
     LORI A. CAPPELLO, an individual,         Case No. 2:19-CV-01277-JAD-
 9                                            GWF
                Plaintiff,
10                                            Assigned to Judge Jennifer A.
     v.                                       Dorsey;
11                                            Referred to Magistrate Judge Elayna
     CAPITAL ONE, N.A. a Delaware             J. Youchah
12   Corporation; EQUIFAX
     INFORMATION SERVICES LLC; a              [PROPOSED] ORDER
13   Foreign Limited-Liability Company;       EXTENDING TIME TO
     EXPERIAN INFORMATION                     RESPOND TO COMPLAINT
14   SOLUTIONS, INC.; a Foreign
     Corporation; and TRANS UNION, LLC;       (FIRST REQUEST)
15   a Foreign Limited-Liability Company,
                                              [[Proposed] Order lodged
16              Defendants.                   concurrently herewith]
17                                            Complaint Filed: July 24, 2019
                                              Trial Date:      TBA
18
19
20
21
22
23
24
25
26
27
28

                [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
 1                                        ORDER
 2        The Court has reviewed the Stipulation filed by Plaintiff Lori A. Cappello
 3 (“Plaintiff”) and Defendant Capital One Bank (USA), N.A., named as Capital One,
 4 N.A. (“Capital One”), to extend Capital One’s time to file a responsive pleading by
 5 thirty (30) days. The Stipulation is incorporated herein by reference. Good cause
 6 appearing thereon, the Court hereby orders as follows:
 7        Capital One’s time to file a responsive pleading to the Complaint is hereby
 8 extended. Capital One shall file its responsive pleading to the Complaint on or before
 9 September 17, 2019.
10
11 IT IS SO ORDERED.
12
13 DATED: September 18, 2019               ________________________________
14                                         HON. ELAYNA J. YOUCHAH
15                                         UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                              1
                  [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
